Tuesday      21st

              May, 1996.



VDO Yazaki Company, et al.,                                 Appellants,

against       Record No. 0567-95-4
              Claim No. 167-66-93

Robin S. Snyder,                                            Appellee.

          From the Virginia Workers' Compensation Commission



          An order dated April 3, 1996 was received from the Supreme

Court of Virginia on April 23, 1996 and is recorded as follows:


VDO Yazaki Company, et al.,                                 Appellants,

against       Record No. 960470
              Court of Appeals No. 0567-95-4

Robin S. Snyder,                                            Appellee.


                   From the Court of Appeals of Virginia



          Upon consideration of the petition for appeal filed herein,

an appeal is awarded the appellants from a judgment rendered by the

Court of Appeals of Virginia on February 6, 1996, in the above-styled

proceeding.   Upon further consideration, the said judgment is vacated

and the case is remanded to the Court of Appeals of Virginia for

reconsideration in light of this Court's decisions in The Steinrich
Group, et al. v. Claudia H. Jemmott, Record No. 950829, Perdue Farms,

Inc. v. Linda Kay Martin, Record No. 951050, and Wampler-Longacre
Chicken, Inc. et al. v. Shirley A. Biller, Record No. 951072 (March 1,

1996).

          This order shall be certified to the Court of Appeals of

Virginia and to the Virginia Workers' Compensation Commission.


                          A Copy,

                               Teste:
                                         /s/ David B. Beach
                                         Clerk

                          A Copy,

                               Teste:

                                         Clerk